PER CURIAM: *
Ramon Onato Saldierna-Rojas appeals the sentence imposed on his conviction for being an alien found unlawfully in the United States after having been deported following an aggravated felony conviction. Saldierna-Rojas contends that the district court committed reversible error in determining that his 2003 Georgia conviction for aggravated assault constituted a crime of violence for purposes of the enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii). As conceded by Saldierna-Rojas in his motion for summary disposition, his challenge is foreclosed by United States v. Torres-Jaime, 821 F.3d 577, 582-85 (5th Cir. 2016), petition for cert. filed (Sept. 1, 2016) (No. 16-5853).
Saldierna-Rojas’s motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir.' R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.